Allen C.P. No. CR20020010. This cause is pending before the court as a death penalty appeal from the Court of Common Pleas of Allen County. Upon consideration of appellant’s motion to supplement the record,
IT IS ORDERED by the court that the motion to supplement the record be, and hereby is, granted and that the Clerk of the Allen County Court of Common Pleas, within 20 days of the date of this entry, certify and transmit the following documents to the Clerk of this court: All juror questionnaires used during voir dire proceedings at defendant’s trial.